Case 0:17-cv-62416-MGC Document 99 Entered on FLSD Docket 01/16/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 17-62416-Civ-COOKE/HUNT

  BILAL SALEH, individually
  and on behalf of a class of others
  similarly situated,

         Plaintiff,

  vs.

  CRUNCH, LLC, a Delaware
  limited liability company,
  CRUNCH FRANCHISING, LLC,
  a Delaware limited liability company,
  and DELIU, LLC, a Delaware limited
  liability company doing business as
  Crunch Fitness Oakland Park,

        Defendants.
  __________________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
         THIS MATTER comes before me on U.S. Magistrate Judge Patrick M. Hunt’s
  Report and Recommendation (ECF No. 92) regarding Defendants’ Joint Verified Motion
  for Attorneys’ Fees and Other Non-Taxable Litigation Costs (ECF No. 79). Defendants’
  Motion was referred to Judge Hunt pursuant to 28 U.S.C. § 636(b)(1)(A). See ECF No. 86.
  Defendants have timely filed their Objections to Judge Hunt’s Report and Recommendation.
  See ECF No. 93.
         Judge Hunt recommends that Defendants’ Joint Verified Motion for Attorneys’ Fees
  and Other Non-Taxable Litigation Costs (ECF No. 79) be denied. After reviewing the
  Motion, Judge Hunt’s Report and Recommendation, Defendants’ Objections and the
  relevant legal authorities, as well as conducting a de novo review of the record, I find Judge
  Hunt’s Report and Recommendation to be clear, cogent and compelling.
         Accordingly, this Court AFFIRMS and ADOPTS Judge Hunt’s Report and
  Recommendation (ECF No. 92). The Court DENIES Defendants’ Joint Verified Motion for
  Attorneys’ Fees and Other Non-Taxable Litigation Costs (ECF No. 79).
Case 0:17-cv-62416-MGC Document 99 Entered on FLSD Docket 01/16/2019 Page 2 of 2



          DONE and ORDERED in Chambers, at Miami, Florida, this 16th day of January
  2019.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of Record
